DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/25/2021 has been entered.  Claims 1, 3-5 and 9-14 have been amended; no claims have been canceled (claims 2, 6-8 and 15-30 were canceled in a previous amendment); and no new claims have been added.  Claims 1, 3-5 and 9-14 remain pending in the application.  The objections to claims 9-14 are withdrawn based on Applicant’s amendments to claims 9-12 and 14. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 3-5 and 9-14 over the art of record have been considered, but are not persuasive. 
On pages 6-9 of Applicant’s Remarks filed on 08/25/2021, Applicant cites to its FIG. 5 as reflecting the invention of claim 1 and states that the relay terminal provides the initial request for a switch from an indirect connection path to a direct connection path, or for a release of the corresponding short distance link, and sends the request to the network device (S 101).  In contrast, Applicant asserts, Huang teaches a method in which the switch from a relay connection to a direct connection is initiated by the remote device.  Citing to FIG. 6 of Huang, Applicant asserts that it is clear that the request to change a connection is not originated at the relay UE in Huang.  While Examiner agrees that there are differences in the message flow of Applicant’s FIG. 5 and Huang’s FIG. 6, the distinction that Applicant argues is not reflected in claim 1.  In particular, there is no language in claim 1 to reflect that the relay terminal itself triggers a path switching of the remote terminal from an indirect connection path for 
On page 9 of the Remarks, Applicant asserts that amended claim 1 further recites
 	wherein the first instruction information is used to instruct the remote terminal whether to perform, before disconnecting from the relay terminal, downlink synchronization with a cell corresponding to the cell identity, and the first time value is a longest time allowed for the remote terminal to access the cell corresponding to the cell identity.
	
Applicant states that the examiner alleges that step 411 of Huang teaches this claimed element.  Examiner respectfully disagrees and responds that the subject wherein clause above is given no patentable weight and not mapped to prior art based on the alternative limitations recited in the “wherein the second message comprises” clause of claim 1 (immediately preceding the subject wherein clause).  Specifically, Applicant’s amended claim 1 recites, in pertinent part: 
releasing, by the relay terminal, the link after receiving a third message, wherein the third message is sent by the first network device or the remote terminal after the first network device sends a second message to the remote terminal, and is used to instruct the relay terminal to release the link, 
	
wherein the second message comprises at least one of the following: a cell identity, random access configuration information, first instruction information, or a first time value, and is used to configure the remote terminal to switch from the indirect connection path to the direct connection path, 

wherein the first instruction information is used to instruct the remote terminal whether to perform, before disconnecting from the relay terminal, downlink synchronization with a cell 

EXAMINER NOTE: The language “or releasing, by the first terminal, the link when a time length for maintaining the link after the first terminal sends the first message exceeds a first time length” which was added to claim 1 in the preliminary amendment dated 01/30/2020, appears to have been deleted from claim 1 in the amendment dated 08/25/2021, although not properly indicated as such by strike-through.  Nevertheless, this limitation is being treated as deleted from claim 1.   
Step 411 of Huang’s FIG. 6 is cited as teaching “releasing, by the relay terminal, the link after receiving a third message, wherein the third message is sent by the first network device or the remote terminal after the first network device sends a second message to the remote terminal.”  Continuing on with the claim language, the office action cites to FIG. 6 steps 404-405 and paragraphs [0112] – [0113] as teaching “wherein the second message comprises at least one of the following: a cell identity, random access configuration information, first instruction information, or a first time value, and is used to configure the remote terminal to switch from the indirect connection path to the direct connection path.” This wherein clause recites that the second message comprises at least one of a cell identity, random access configuration information, first instruction information, or a first time value.  The Examiner interpreted the second message to include random access configuration information and Huang as teaching this at FIG. 6 steps 404-405 and paragraphs [0112] – [0113].  It is unnecessary to cite art that teach the second message comprises a cell identity, first instruction information or a first time value because of “at least one of” and “or” used in the claim language (alternative claiming).  Because the last wherein clause of claim 1 relates only to the first instruction and the first time value, it unnecessary to cite art to reject the last wherein clause.  
Examiner notes that Applicant argues on page 9 of 9 that the Examiner has relied on the “or” conjunctive of the claim to ignore the last wherein clause of claim 1, but that amended claim 

Claim Objections
Claims 5 is objected to because of the following informalities: “wherein the second message is operative to configure the remote terminal” should be changed to --wherein the first message is operative to configure the remote terminal-- and “from the indirect connection path to the direct connection path in response to receiving the second message” should be changed to --from the indirect connection path to the direct connection path in response to receiving the first message--.  For purposes of applying prior art, 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US PG Pub 2018/0295534 A1, hereinafter “Huang”).
	Regarding claim 1, Huang teaches a path switching method, comprising: sending, by a relay terminal, a first message to a first network device (FIG. 6 step 403 first message sent from Relay UE to eNB), wherein the first message includes a request to switch a remote terminal from an indirect connection path for communicating with the first network device through the relay terminal to a direct connection path for communicating directly with the first network device (¶ [0105] method flow of switching to an eNB for network access after a remote UE of a relay UE moves to a coverage range of the eNB; ¶¶ [0109] – [0111] discloses that message 403, requesting random access resources for the remote UE is for switching the remote UE from the indirection connection path using the relay UE to a direction connection path with the eNb) or a second network device, or the first message includes a request to release a link between the relay terminal and the remote terminal, and the first network device is different from the second network device; and in response to the first message, releasing, by the relay terminal, the link between the relay terminal and the remote terminal (FIG. 6 step 411; ¶ [0121]; the relay terminal releasing the link with the remote terminal is in response to the first message at step 403 because the first message at step 403 is in furtherance of obtaining information for the remote UE to use to gain direct access to the eNB prior to being released by the relay at step 411), wherein the releasing, by the relay terminal, the link between the relay terminal and the remote terminal comprises: releasing, by the relay terminal, the link after receiving a third message, wherein the third message is sent by the first network device or the remote terminal (FIG. 6 step 411 relay connection release message to the relay UE) after the first network device sends a second message to the remote terminal (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message sent from eNB to remote UE via the relay UE), and is used to instruct the relay terminal to release the link (FIG. 6 step 411 relay connection release message is used to instruct the relay UE to release the link), wherein the second message comprises at least one of the following: a cell identity, random access configuration information (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message including resources for the remote UE to perform random access process with the eNB in order to switch to direct communication with the eNB), first instruction information, or a first time value, and is used to configure the remote terminal to switch from the indirect connection path to the direct connection path (the dedicated RA resources are to configure , wherein the first instruction information is used to instruct the remote terminal whether to perform, before disconnecting from the relay terminal, downlink synchronization with a cell corresponding to the cell identity, and the first time value is a longest time allowed for the remote terminal to access the cell corresponding to the cell identity.

	Regarding claim 3, Huang teaches a communication method, comprising: receiving, by a first network device, a first message originated and sent by a relay terminal (FIG. 6 step 403 first message received by first network device/eNB originated and sent by relay terminal/Relay; Examiner notes that ¶ [0111] does not state that the relay UE simply forwards a message received from the remote UE to the eNB.  Thus, the message 403 is originated and sent by the Relay UE even though it may be sent because the relay UE received a communication from the remote UE), wherein the first message includes a request to switch a remote terminal from an indirect connection path for communicating with the first network device through the relay terminal to a direct connection path for communicating directly with the first network device (¶ [0105] method flow of switching to an eNB for network access after a remote UE (i.e. remote terminal) of a relay UE moves to a coverage range of the eNB; ¶¶ [0109] – [0111] discloses that message 403, requesting random access resources for the remote UE is for switching the remote UE from the indirection connection path using the relay UE to a direction connection path with the eNb) or a second network device, or the first message includes a request to release a link between the relay terminal and the remote terminal, and the first network device is different from the second network device; and sending, by the first network device, a second message to the remote terminal (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message sent from eNB to remote UE via the relay UE), wherein the second message is operative to configure the remote terminal to switch from the indirect connection path to the direct connection path (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message including resources for the remote UE to perform random access process with the eNB in order to switch from the indirect connection path with the relay UE to a direct connection path with the eNB).

	Regarding claim 4, Huang teaches wherein the second message comprises at least one of the following: a cell identity, random access configuration information (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message including resources for the remote UE to perform random access process with the eNB in order to switch to direct communication with the eNB), first instruction information, or a first time value, wherein the first instruction information is used operative to instruct the remote terminal whether to perform, before disconnecting from the relay terminal, downlink synchronization with a cell corresponding to the cell identity, and the first time value is a longest time allowed for the remote terminal to access the cell corresponding to the cell identity.

	Regarding claim 5, Huang teaches a communication method, comprising: receiving, by a remote terminal, a first message sent by a first network device (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message sent from first network device/eNB to remote terminal/remote UE via the relay UE), wherein the second message is operative to configure the remote terminal to switch from an indirect connection path for communicating with the first network device through the relay terminal to a direct connection path for communicating with the first network device (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message including resources for the remote UE to perform random access process with the eNB in order to switch from the indirect connection path for communicating with the eNB via the relay UE to a direct connection path for communicating with the eNB) or a second network device, and the first network device is different from the second network device; and switching, by the remote terminal, from the indirect connection path to the direct connection path in response to receiving the second message (FIG. 6 steps 408-409, ¶¶ [0118] – [0119] . . . remote UE determines to transmit cellular communication data through the eNB; the switching occurs after the RA process is successfully completed, so the switching is in response to the second message including RA configuration information), wherein the first message comprises at least one of the following: a cell identity, random access configuration information (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message including resources for the remote UE to perform random access process with the eNB in order to switch to direct communication with the eNB), first instruction information, or a first time value, wherein the first instruction information is operative to instruct the remote terminal whether to perform, before disconnecting from the relay terminal, downlink synchronization with a cell corresponding to the cell identity, and the first time value is operative to indicate a longest time allowed for the remote terminal to access the cell corresponding to the cell identity.

	Regarding claim 9, as an initial matter, claim 9 is interpreted in a manner that does not present 35 U.S.C. 112(b) issues as follows:
	a path switching method, comprising: receiving, by a remote terminal, a first message sent by a relay terminal, wherein the first message 
	is operative to instruct the remote terminal to switch from an indirect connection path for communicating with a first network device through the relay terminal to a direct connection path for communicating directly with the first network device or a second network device, and the first network device is different from the second network device;  or  
	the first message is used to instruct to release a link between the relay terminal and the remote terminal.
	So interpreted, Huang teaches a path switching method, comprising: receiving, by a remote terminal, a first message sent by a relay terminal (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message sent from first network device/eNB to remote terminal/remote UE via the relay UE), wherein the first message is operative to instruct the remote terminal to switch from an indirect connection path for communicating with a first network device through the relay terminal to a direct connection path for communicating directly with the first network device (FIG. 6 steps 404-405; ¶¶ [0112] – [0113] dedicated RA resources message including resources for the remote UE to perform random access process with the eNB in order to switch from the indirect connection path for communicating with the eNB via the relay UE to a direct connection path for communicating with the eNB) or a second network device, and the first network device is different from the second network device; and switching, by the remote terminal, from the indirect connection path to the direct connection path in response to the first message (FIG. 6 steps 408-409, ¶¶ [0118] – [0119] . . . remote UE determines to transmit cellular communication data through the eNB; the switching occurs after the RA process is successfully completed, so the switching is in response to the fourth message including RA configuration information), or the fourth message is used to instruct to release a link between the relay terminal and the remote terminal.

Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun et al. (US PG Pub 2019/0239147 A1, hereinafter “Chun”), as supported by provisional application 62/409854 filed on 10/18/2016.
As an initial matter, claim 9 is interpreted in a manner that does not present 35 U.S.C. 112(b) issues as set for above.  So interpreted, Chun teaches a path switching method, comprising: receiving, by a remote terminal, a first message sent by a relay terminal (¶ [0287] upon receiving an indication indicating that the relay UE starts to perform CS fallback (indication that the relay UE starts to perform CS fallback reads on fourth message), the remote UE directly releases a connection from the relay UE and transitions to the direct mode to perform access to the network), wherein the first message is operative to instruct the remote terminal to switch from an indirect connection path for communicating with a first network device through the relay terminal to a direct connection path for communicating directly with the first network device, or a second network device, and the first network device is different from the second network device; and switching, by the remote terminal, from the indirect connection path to the direct connection path in response to the first message, or the first message is used to instruct to release a link between the relay terminal and the remote terminal (¶ [0287] upon receiving an indication indicating that the relay UE starts to perform CS fallback, the remote UE directly releases a connection from the relay UE . . ).

	Regarding claim 12, Chun teaches wherein the first message comprises at least one of the following: a cell identity of a serving cell of the relay terminal (¶ [0287] In this procedure, in order to minimize service interruption, the remote UE may select a cell to which the relay UE has been connected immediately before the remote UE is connected to the relay UE. To cause the remote UE to select the cell to which the relay UE has been connected immediately before the remote UE is connected to the relay UE, the relay UE may inform the remote UE of information of the cell (i.e. cell identity of a serving cell of the relay UE/relay , or common radio resource configuration information of a serving cell of the relay terminal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang.
	Regarding claim 10, Huang teaches sending, by the remote terminal, a second message to the first network device, the second message including a request to switch from the indirect connection path to the direct connection path (FIG. 6 step 407; ¶ [0115] . . . the remote UE may send a bearer switch request to the eNB, and request for converting into access via the eNB for transmitting communication data); and receiving, by the remote terminal, a third message sent by the first network device, wherein the third message comprises at least one of the following: a cell identity (FIG. 6 step 408’; ¶ [0117] In step 408′, the eNB may broadcast bearer switch judgment parameter information used for the remote UE to judge whether to execute bearer switch, i.e., conversion of relay UE-accessed communication data transmission into eNB-accessed communication data transmission. The bearer switch judgment parameter information includes one or combination of the following: an RRM measurement threshold value of UE for a serving cell and/or a neighbor cell.  It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cell ID of the serving cell and neighbor cells along with the threshold value for a serving cell and neighbor cells would include an identifier for the respective cells so that the UE applies the threshold value and provides measurements of the correct cells, thereby enabling the UE to switch to direct communication with the eNB on a strong cell which positively impacts the UE’s throughput), random access configuration information, first instruction information, or a first time value, and is operative to configure the remote terminal to switch from the indirect connection path to the direct connection path (FIG. 6 step 409, ¶ [0119] . . . remote UE determines to transmit cellular communication data through the eNB), wherein the first instruction information is operative to instruct the remote terminal whether to perform, before disconnecting from the relay terminal, downlink synchronization with a cell corresponding to the cell identity, and the first time value is a longest time allowed for the remote terminal to access the cell corresponding to the cell identity.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Vutukuri et al. (US PG Pub 2020/0128466 A1, hereinafter “Vutukuri”).
	Regarding claim 11, Huang does not explicitly teach triggering, by the remote terminal, a radio resource control connection reestablishment process after the remote terminal receives the first message. 
	In analogous art, Vutukuri teaches triggering, by the remote terminal, a radio resource control connection reestablishment process (FIG. 14 S1403; ¶ [0150] illustrating and describing a RRC connection process for establishing Uu bearers for communicating directing with eNB 108) after the remote terminal receives the first message (¶ [0147] . . . explicit message (reads on first message) received from UNR 102 (i.e. User Equipment-to-Network Relay/relay terminal) necessitating a switch to NMO (i.e. network mode operation, see ¶ [0003])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in order for the remote terminal to trigger a radio resource control connection reestablishment process after the remote terminal receives the first message as taught by Vutukuri.  One would have been motivated to do so in order for the UE 104/remote terminal to establish bearers with the eNB in order to get MCPTT service and establish PDN connection(s) employed by services carried over the sidelink interface, thereby ensuring continuity of services for the remote terminal, which maintains terminal throughput.  (Vutukuri, ¶ [0150])

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chun, in view of Burbridge et al. (US PG Pub 2018/0213577 A1, hereinafter “Burbridge”)
	Regarding claim 13, Chun teaches accessing, by the remote terminal, the serving cell of the relay terminal (¶ [0287] . . .  the remote UE directly releases a connection from the relay UE and transitions to the direct mode to perform access to the network); and sending, by the remote terminal, a terminal device identifier to the first network device (¶ [0287] Additionally, in order to reduce latency which can be generated when context of the remote UE is generated again from the beginning, when the remote UE is using the indirect mode, the cell/eNB to which the relay UE is connected may generate context related to the remote UE and transmit an identifier related to the remote UE (i.e. terminal device identifier) to the remote UE. If the remote UE cannot use the relay UE any longer due to a situation of the relay UE, the remote UE transitions to the direct mode. In this case, the remote UE may transmit a message for reconfiguring an RRC connection to the eNB /cell using the identifier allocated from the eNB etc., in the indirect mode (i.e. the terminal device identifier allocated from the eNB)).
	Chun does not teach wherein the terminal device identifier is a C-RNTI of the remote terminal, or a C-RNTI of the relay terminal and a local identifier of the remote terminal.
	In analogous art, Burbridge teaches wherein the terminal device identifier is a C-RNTI of the remote terminal (¶ [0063] . . . if logical channel identity is unique within one remote UE 106, the remote UE ID (e.g. C-RNTI)), or a C-RNTI of the relay terminal and a local identifier of the remote terminal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chun such that the remote terminal/remote terminal sends its C-RNTI to the eNB/first network device as taught by Burbridge.  One would have been motivated to do so to enable the eNB to distinguish traffic associated with different remote UEs, thereby efficiently managing system communications which increases overall system throughput.  (Burbridge, ¶ [0063]])

	Regarding claim 14, the combination of Chun and Burbridge, specifically Chun, teaches wherein the terminal device identifier is carried in the first message, or the terminal device identifier is sent to the remote terminal by the relay terminal before the relay terminal sends the first message (¶ [0287] . . . when the remote UE is using the indirect mode (i.e. is receiving transmissions from the eNB via the relay), the cell/eNB to which the relay UE is connected may generate context related to the remote UE and transmit an identifier related to the remote UE (i.e. terminal device identifier) to the remote UE {this is interpreted as the terminal device identifier is sent to the remote UE/remote terminal by the eNB via the relay terminal/relay terminal when the UE is in indirect communication mode before the relay transmits the message to switch to direct communication mode}).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2019/0037463 A1 (Feng) – Figure 5 discloses that a relay node determines to stop serving as a relay between a terminal equipment and a base station and notifies a base station that the terminal equipment will communicate with the base station directly; and
US PG Pub 2017/0071028 A1 (Kuo et al.) – discloses a layer-2 link release procedure over PC5 that can be used to release the layer-2 link between the Remote UE and the UE-to-Network Relay, initiated by either the Remote UE or the Relay.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413